DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 02/28/2020 have been considered.

Drawings
The drawings filed on 02/28/2020 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 1-5 include several lead lines, flow charts, and graphs that appear pixelated, blurred, and/or are otherwise not clear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Regarding claim 5, lines 1-2 of claim 5 recite the phrase “discriminate analysis in step (3) comprises.”  It is unclear if the “step (3)” recited in lines 1-2 of claim 5 is step (3) of claim 1 or if it’s step “(3)” recited in the claim itself.  Thus, it is vague and indefinite as to which “step (3)” recited in lines 1-2 of claim 5 is referring.  Applicant is suggested to amend lines 1-2 of claim 5 to recite: --in step (3) of claim 1--.  Appropriate correction is required.
Regarding claim 6, line 2 of claim 6 recites the phrase “method in step (4) comprises.”  It is unclear if the “step (4)” recited in line 2 of claim 6 is step (4) of claim 1.  Thus, it is vague and indefinite.  Applicant is suggested to amend line 2 of claim 6 to recite: --step (4) of claim 1--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 USC § 103 as being unpatentable over Sunshine (U.S. Patent Publication 2004/0181346 A1); in view of Chen (Chinese Patent Publication CN 102279213 A, a Machine translation, generated March 12, 2022 is provided with this previous action.).
Regarding claim 1, Sunshine teaches a method for detecting and identifying toxic and harmful gases based on machine olfaction (Sunshine: Abstract [“…a distributed sensing system
in a networked environment for identifying an analyte…”]; ¶4 [“…commercially available sensors can be used for a variety of applications. These commercial applications include, but are not limited to, environmental toxicology…”]; ¶12 [“Commercial artificial olfactory systems are widely used by industry…”) comprising:
(1) collecting and placing a gas sample in a constant temperature and humidity device (Sunshine: FIGS. 1-3; ¶55 [“…the test sample is directed through a sensor module 30 from an inlet port 31, through the sample chamber 32 and to an exhaust port 38. Sensor array devices 33, such as a polymer composite, are arranged such that the test sample moves laterally across the exposed chemically sensitive sensors.”]); and
(2) delivering the gas sample to a sensor chamber to contact a sensor array to obtain measurement data, wherein the sensor array integrates multiple types of gas sensors (Sunshine: FIGS. 1-3; ¶55 {See above.}; ¶75 [“…sensors for the systems and devices of the present invention comprising the first array of sensors include, but are not limited to, conducting/nonconducting regions sensor, a SAW sensor, a quartz microbalance sensor, a conductive composite sensor, a chemiresitor, a metal oxide gas sensor, an organic gas sensor, a MOSFET, a piezoelectric device, an infrared sensor…”] {The Examiner notes that pg. 3, ln 10-11, and pg. 7 ln 22, of the instant specification, recites “the sensor array consists of 10 metal oxide gas sensors.”  This is the only description of “types of gas sensors” recited in the instant specification.  Thus, Sunshine discloses “multiple types of gas sensors” as recited in the claim(s.)}); performing A/D conversion on the measurement data through an A/D acquisition card; and transferring the converted data to a computer and saving the data as Sdata (Sunshine: FIG. 2; ¶47 [“…the first and second sensor array includes a communication interface 211 that is capable of being coupled to the computer network. Electrical signals from the sensors are thereafter fed into a multiplexer 225 that functions to connect the sensor arrays one at a time to an analog-to-digital (A/D) converter 230 or directly to a computer 235. The computer 235 controls a multiplexer 225 and an A/D converter 230 for the appropriate timing.”]).
Sunshine additionally discloses performing linear discriminate analysis for pattern recognition, and comparing data by using a discriminant method to identify the type of the gas sample (Sunshine: FIGS. 1-2; ¶96-99 [“Various analyses suitable for identifying analytes and quantifying concentration include…Fischer linear analysis, neural networks, genetic algorithms, fuzzy logic, pattern recognition, and other algorithms…a neural network is combined with a sensor array, the sensor data is propagated through the networks. In this way, a series of vector matrix multiplications are performed and unknown analytes can be readily identified and determined…Suitable pattern recognition algorithms include, but are not limited to, principal component analysis (PCA), Fisher linear discriminant analysis (FLDA)…”]).
Sunshine is silent as to explicitly disclosing performing data feature extraction on the collected data, and obtaining a recognition feature matrix through a selected linear discriminate analysis.
Abstract.).  Therein, Chen discloses performing data feature extraction on the collected data Sdata, and obtaining a recognition feature matrix Mtrain through a selected linear discriminate analysis; and repeating steps to obtain a recognition feature matrix Mtest of a gas sample (Chen: FIGS. 1-6; ¶6 [“…extracting the 60 s electronic nose signal as original data, the characteristic matrix of the original data for feature selection and feature value extraction, using principal component analysis and linear discriminant analysis to the feature matrix to perform dimensionality reduction, using the first and the second main component evaluation…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of performing data feature extraction on collected data, and obtaining a recognition feature matrix through a selected linear discriminate analysis; and repeating steps to obtain a recognition feature matrix of a gas sample, disclosed by Chen, into Sunshine, with the motivation and expected benefit of constructing an odor information base to identify various toxic and harmful gases.  This method for improving Sunshine, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chen.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Sunshine and Chen to obtain the invention as specified in claim 1.

Regarding claim 4, Sunshine, in view of Chen, teach all the limitations of the parent claim 1 as shown above.  Chen additionally discloses a sensor array consisting of metal oxide gas sensors which are uniformly arranged in a circle (Chen: FIGS. 1-6; ¶8 [“…the sensor array chamber. data collecting part is a testing box body, box body with one circular sensitive sensor Examiner notes that while Chen fails to explicitly recite “10 metal oxide gas sensors which are uniformly arranged in a circle with a diameter of 10.2 cm,” a sampling time of 120s, or a “Type AD7705” A/D acquisition card, each of these recited limitations are a matter of obvious design choice, as Chen explicitly recites a sensor array consisting of metal oxide gas sensors uniformly arranged in a circle, a gas sampling time, and an A/D acquisition card, and the claimed limitations do not produce new and unexpected result, and would not involve patentable invention as the prior art of record discloses metal oxide gas sensors uniformly arranged in a circle, a gas sampling time, and an A/D acquisition card.  Examiner additionally notes that a “Type AD7705” A/D acquisition card was notoriously well-known, routine, and conventional at the time of invention.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a sensor array consisting of metal oxide gas sensors uniformly arranged in a circle, a gas sampling time, and an A/D acquisition card, disclosed by Chen, into Sunshine, as modified by Chen, with the motivation and expected benefit of accurately identifying various toxic and harmful gases.  This method for improving Sunshine, as modified by Chen, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chen.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Sunshine and Chen to obtain the invention as specified in claim 4.

Claims 2-3 are rejected under 35 USC § 103 as being unpatentable over Sunshine, in view of Chen; and further in view of Burch (U.S. Patent Publication 2004/0006257 A1).
claim 2, Sunshine, in view of Chen, teach all the limitations of the parent claim 1 as shown above.  Sunshine additionally discloses a gas chamber having a constant temperature and humidity (Sunshine: FIGS. 1-3; ¶55, ¶81 {See above.}), and delivering the gas sample via a gas valve to a gas chamber (Sunshine: FIG. 2; ¶48 [“…the computer is connected via the network to an array of actuators 253 that interact with various accessory devices. These actuators can employ alarm signals, pneumatic valves…”] {See above.}).  Chen additionally discloses an electric air pump, and delivering the gas sample in the sampling container via a gas valve to a gas chamber (Chen: FIGS. 1-6; ¶8 [“…the sample is placed in a sealed container after reaching balance to be top air sampling pump of head space gas into the sensor array reaction chamber in the container…”]).  However, Sunshine, in view of Chen, is silent as to explicitly disclosing a sampling bag.
Burch, in a similar field of endeavor, is directed to rapid diagnosis and monitoring a patient for disease or effectiveness of treatment in real time (Burch: Abstract.).  Therein, Burch discloses a sensor array in a closed chamber connected to an electric pump which pulls the vapors from a swab in a container over the sensor array.  The container holding the swab is a gas sampling bag, vial, or other closed system (Burch: FIG. 8; ¶93 [“FIG. 8 is a schematic diagram of an embodiment of a system that may be configured to practice the embodiments of the present invention. FIG. 8 shows a sensor array in a closed chamber 802 connected to pump 804 which pulls the vapors from a swab in a container 806 over the sensor array. The container holding the swab is a gas sampling bag, vial, or other closed system.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a sealed container, such as a gas sampling bag, disclosed by Burch, into Sunshine, as modified by Chen, with the motivation and expected 

Regarding claim 3, Sunshine, in view of Chen and Burch, teach all the limitations of the parent claim 2 as shown above.  Sunshine additionally discloses the gas chamber having thermal and humidity sensors (Sunshine: FIGS. 1-3; ¶55, ¶77, ¶81 {See above.}).  Chen additionally discloses pumping through another pump at a rate of 600 ml/min, wherein flowing through the sensor array at a rate of 400 ml/min, (Chen: FIGS. 1-6; ¶14) Thus, while Sunshine, in view of Chen and Burch, fails to explicitly recite “a hole diameter of the gas valve is 5 mm; a volume of the sampling bag is 600 ml; a volume of the gas chamber is 600 ml; the gas is delivered to the gas chamber at a flow rate of 5 ml/s; the constant temperature and humidity device is Type ZH-TH-80 with an internal dimension of 400×500×400 mm and an external dimension of 1050×1650×980 mm, and is set with a temperature of 30° C., and a relative humidity of 50-60%, each of these recited limitations are a matter of obvious design choice, as the claimed limitations do not produce new and unexpected result, and would not involve patentable invention as the prior art of record discloses a functional gas valve, sampling bag, gas chamber, suitable flow rate, and maintaining the gas chamber at a constant temperature and humidity.  Examiner additionally notes that a “Type ZH-TH-80” constant temperature and humidity device was notoriously well-known, routine, and conventional at the time of invention.  Therefore, it would .

Allowable Subject Matter
Claims 5-6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the outstanding rejections under section 112.
The primary reason for the indicated allowability of claim 5, to the extent understood, is that, in combination with the other claim elements, the selected linear discriminate analysis in step (3) of claim 1 is performed using the equations (Eqns. 1-11.) and algorithms recited in the claim. Therefore, dependent claim 5 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the outstanding rejections under section 112.
The primary reason for the indicated allowability of claim 6, to the extent understood, is that, in combination with the other claim elements, the two-dimensional distance discriminant method recited in step (4) of claim 1 is performed using the equations (Eqns. 12-15.).) and algorithms recited in the claim. Therefore, dependent claim 6 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the outstanding rejections under section 112.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2018/0011066 A1, to Loubet et al., discloses a hybrid device comprising Metal Oxide Sensors in a Gas Chromatography column, where readings from the MOS devices will vary along the column in reaction to a sample reflecting differential delays imposed on components of the sample.
U.S. Patent Publication 2001/0027678 A1, to Mottram et al., is directed to providing a flow of humidified air at a selected humidity level, and a method is disclosed of monitoring olfactory parameters of a sample gas or vapor to provide a “finger print” or profile of an odor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 

/JEFFREY P AIELLO/Examiner, Art Unit 2864